Citation Nr: 0023871	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder 
claimed as due to herbicide exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

4.  Entitlement to an increased (compensable) rating for 
malaria.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right wrist.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

7.  Entitlement to an effective date earlier than April 17, 
1996, for a grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  In a decision of September 1996, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned a 10 percent disability rating effective from April 
17, 1996.  In a decision of June 1998, the RO confirmed a 
previously assigned noncompensable rating for malaria, 
confirmed a previously assigned noncompensable rating for 
residuals of a fracture of the right wrist, increased the 
initial rating for post-traumatic stress disorder from 10 
percent to 30 percent; denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities; denied an earlier effective date for the grant 
of service connection for post-traumatic stress disorder; and 
concluded that no new and material evidence had been 
presented to reopen a claim for service connection for a skin 
condition claimed as due to Agent Orange exposure.  
Subsequently, in August 1998, the RO found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a low back disorder.  

FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a skin disorder claimed as due to herbicide exposure in a 
decision of March 1994, and the veteran did not perfect an 
appeal.

2.  The additional evidence presented since March 1994 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disorder claimed as due to herbicide exposure. 

3.  The RO denied the veteran's claim for service connection 
for a low back disorder in a decision of January 1973, and 
the veteran did not perfect an appeal.

4.  The additional evidence received since the January 1973 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a low back disorder.

5.  The veteran has not presented any competent medical 
evidence suggesting a link between his current low back 
disorder and his period of service.  

6.  The post-traumatic stress disorder has not resulted in 
considerable social and industrial impairment, nor has it 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

7.  The medical evidence shows that the veteran does not have 
active malaria, there is no residual liver or spleen damage, 
and the disorder does not cause any disability.

8.  The residuals of a fractured right wrist do not cause any 
limitation of motion or other disability of the right upper 
extremity.

9.  The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; residuals of a 
fracture of the right wrist, rated as noncompensably 
disabling; malaria, rated as noncompensably disabling; and 
hearing loss, rated as noncompensably disabling.  The 
combined rating is 40 percent.

10.  The veteran has completed three years of a high school 
education, has had vocational training as a mechanic, and has 
occupational experience working as a mechanic and as a 
machinist.

11.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

12.  The veteran's original claim for service connection for 
post-traumatic stress disorder was denied by the RO in March 
1993, and the veteran did not file a notice of disagreement.

13.  The veteran did not reopen his claim for service 
connection for post-traumatic stress disorder until April 17, 
1996.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of March 1994 which denied 
service connection for a skin disorder claimed as due to 
herbicide exposure is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The additional evidence presented since March 1994 is not 
new and material, and the claim for service connection for a 
skin disorder claimed as due to herbicide exposure has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  New and material evidence has been received and the claim 
of entitlement to service connection for a low back disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The criteria for an initial rating in excess of 30 
percent disabling for PTSD, for any time during the pendency 
of the claim, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (1996 
& 1999).

6.  The criteria for a compensable evaluation for residuals 
of malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88(b), Diagnostic Code 6304 (1996 & 
1999).

7.  The criteria for a compensable rating for residuals of a 
fractured right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215 (1999).

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1999).

9.  The rating decision of March 1993 which denied service 
connection for post-traumatic stress disorder became final 
when the veteran did not file a notice of disagreement within 
one year after notification of the decision.  38 U.S.C.A. 
§ 7105 (West 1991).

10.  The criteria for an effective date earlier than April 
17, 1996, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Skin Disorder
 Claimed As Due To Herbicide Exposure.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disease is manifested to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).  
Chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy must be manifest within one year after the last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) 
(1999).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer and, and set 
forth in the 1999 Notice specifically, including malignant 
melanoma, basal cell carcinoma, and squamous cell carcinoma.  
See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 
59232-59243 (1999).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The RO previously denied the veteran's claim for service 
connection for a skin disorder claimed as due to herbicide 
exposure in March 1994.  The veteran was notified by letter 
of that decision and of his right to file an appeal, but he 
did not do so and the decision became final.

The evidence which was considered at that time included the 
veteran's service medical records which did not reflect the 
presence of a skin disorder.  The report of a medical 
examination conducted in August 1970 for the purpose of his 
separation from service shows that clinical evaluation of the 
skin was normal.  Also of record was the report of a general 
medical examination conducted by the VA in July 1992 which 
shows that the veteran's skin was grossly clear except for 
multiple tattoos.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist has been 
met.  

"New and material evidence" means evidence not previously 
submitted to the agency decision makers which bears directly 
and substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (1999).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge at 1363.  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105 (West 1991).  

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the March 1994 
decision.  

The additional evidence which has been presented includes 
numerous examinations and medical treatment records; however, 
none contains a diagnosis of one of the presumptive disorders 
such as chloracne.  The report of an Agent Orange evaluation 
conducted by the VA in November 1996 shows that examination 
of the veteran's skin revealed that the veteran had 
hyperpigmentation.  However, chloracne was not diagnosed, and 
the examiner did not give any medical opinion linking the 
findings to service.  Therefore, the additional records do 
not add any additional pertinent information.

For the foregoing reasons, the Board finds that the 
additional evidence presented since is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a skin 
disorder claimed as due to herbicide exposure.  Accordingly, 
the decision of March 1994 which denied service connection 
for a skin disorder claimed as due to herbicide exposure 
remains final.  Moreover, even if the evidence was considered 
new and material to reopen the claim, the Board would have to 
determine whether, based upon all the evidence, the claim as 
reopened (and as distinguished from the original claim) is 
well grounded.  What is still lacking for purposes of well 
grounding the claim is competent medical evidence showing 
that chloracne was manifest within a year after separation 
from service.  See Winters v. West, 12 Vet. App. 203, 207 
(1999).

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Low Back Disorder.

The RO denied the veteran's claim for service connection for 
a low back disorder in a decision of January 1973, and the 
veteran did not perfect an appeal.  The basis for the denial 
was that a low back disorder was not shown on the most recent 
examination (which had been conducted upon separation from 
service).  

The additional evidence presented since that time includes 
numerous private and VA medical records dated in 1991 and 
later which show that the veteran has been diagnosed as 
having a back disorder.  With consideration of the foregoing 
competent medical evidence specifically showing a diagnosis 
of a back disorder which was previously lacking, the Board 
concludes that the additional evidence is new and that it 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's disability.  
Therefore, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that new and 
material evidence has been submitted and the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of his 
claim.  The claimant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  If not, the claim must 
be denied and there is no further duty to assist the 
appellant with the development of evidence pertaining to that 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The Board finds that the veteran has not presented any 
competent medical evidence linking his current low back 
disorder to his period of service.  On the contrary, all of 
the medical records pertaining to the current back disorder 
show that it is related to a post service on the job injury 
which occurred in 1991.  Accordingly, the Board concludes 
that the claim for service connection for a low back disorder 
is not well-grounded.  Therefore, the claim is denied and 
there is no further duty on the part of the VA to develop 
evidence pertaining to that claim.

III.  Entitlement To An Initial Rating Higher Than 30 Percent
 For Post-Traumatic Stress Disorder.

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected post-
traumatic stress disorder that is plausible.  With regard to 
initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995). 

The Board is also satisfied that all relevant facts have been 
properly developed.  The Board finds that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded disability compensation 
examinations.  He declined an opportunity to have a hearing.  
The Board does not know of any additional relevant evidence 
which is available.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The rating of the same disability under various 
diagnoses is to be avoided. 

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.  The Board notes that the RO also has 
considered the veteran's claim under both the old and the new 
criteria.  Accordingly, a remand for such consideration is 
not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, or the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, or where there are 
totally incapacitating psychoneurotic symptoms, or where the 
claimant is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the three criteria 
for a 100 percent rating under Diagnostic Code 9411 is an 
independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that post-traumatic stress disorder 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence pertaining to the severity of the veteran's 
post-traumatic stress disorder includes a VA hospital 
discharge summary dated in May 1996 which shows that the 
veteran was treated for (1) relational problems with a 
depressed mood; (2) situational depression; and (3) alcohol 
dependence; and (4) history of post-traumatic stress 
disorder.  The Global Assessment of Functioning (GAF) upon 
admission was 60.  Upon discharge, his GAF score was 80 to 
90.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in June 1996 shows that the veteran 
reported complaints of being depressed since Vietnam.  He 
said that he had isolated himself from people and had been 
very irritable.  During mental status examination the 
veteran's productions were relevant and coherent.  He 
appeared to be preoccupied, and stated that he had trouble 
with concentrating and focusing on people's conversations.  
His affect was flattened and his mood was one of mild 
dysphoria.  He did admit to suicidal ideation, but denied 
that he would do anything about it.  He admitted to a vague 
auditory hallucination and paranoid ideation.  However, his 
sensorium appeared to be generally intact.  He was unable to 
track serial sevens and was unable to spell the word world 
backwards.  When asked to repeat three objects, he was table 
to repeat two after several moments.  The diagnoses were (1) 
post-traumatic stress disorder; and (2) dysthymic disorder.  
The examiner assigned a GAF score of 65-70.  

A VA hospital summary dated in October 1996 shows that the 
veteran was hospitalized for treatment of diagnoses including 
alcohol dependence, an alcohol induced mood disorder with 
depressed mood, and rule out adjustment disorder with conduct 
disturbance.  Post-traumatic stress disorder was not 
diagnosed although it was noted that the veteran stated that 
he suffered from that disorder.  The veteran indicated that 
he suffered from flashbacks about once per month.  

A written statement from the veteran's wife dated in November 
1996 shows that they have been married for over 20 years.  
She reported that they had many unexplained emotional trials 
such as nightmares, nightsweats, an anger disorder, an 
explosive disorder, and intrusive thoughts.  The veteran 
reportedly isolated himself from his family and friends, and 
did not interact well with others unless they had been in the 
military and in combat.  

The report of a psychiatric examination conducted by the VA 
in May 1997 shows that the veteran said that he had recurrent 
thoughts of Vietnam which were always on his mind.  He said 
that he had mental images which he described as flashbacks.  
He stated that in particular he thought about friends who 
were killed by friendly fire.  He reported that he averaged 
only two hours of sleep a night.  He said that he had a 
marked psychological response to stimuli reminding him of 
trauma.  He also described an exaggerated startle response, 
hypervigilance, and the expectation of a foreshortened 
future.  He felt like he should have been killed in Vietnam.  
He stated that his main worry was that he would wake up 
scared because of nightmares.  He said that he sometimes 
worried excessively, but denied that this worry was 
unrealistic.  He stated that he had anxiety daily because of 
his traumatic recollections, with shortness of breath, a cold 
sweat, chest pain and pressure,  muscle tension, and 
restlessness.  He said that he had difficulty with 
concentration and was easily distracted.  He reported having 
difficulty with memory, giving an example of being unable to 
recall past events in his life.  He said that he had 
depression daily, and had not been without depression for any 
time greater than a month since the depression began.  He 
described hopelessness with a markedly decreased interest in 
normal daily activity and a loss of energy throughout the 
day.  He made equivocal statements regarding anhedonia and 
crying spells.  He stated that he made a suicide attempt in 
1985 by overdosing, and that he last felt suicidal in October 
of 1996.  He said that his appetite and weight fluctuated, 
with the weight varying by approximately five pounds.  He 
stated that he always got angry spontaneously, but had not 
yet started to physically act out on his anger.  He said that 
he had homicidal ideation, with the last of these thoughts 
occurring two weeks earlier.  He denied any history of manic 
or psychotic symptomatology.

Regarding post-military history, the VA examiner noted that 
the veteran last worked in 1991 but quit because he injured 
his back.  He said that he was married and had two children.  
This was his only marriage.  He admitted having feelings of 
estrangement and difficulty showing loving feelings.  He 
noted that as a child he was frequently truant, arguing, 
stealing, fighting and lying.  He said that he did not relate 
to people with whom he came into daily contact.  He said that 
he assisted with the upkeep and maintenance of the household.  
He reported that he had been arrested twice for driving under 
the influence.  He said that he quit drinking in October 
1996.  

On mental status examination, the veteran was fairly well 
groomed.  He had a solemn expression with a constricted 
congruent affect.  His speech had decreased spontaneity.  It 
was quiet and underproductive, but relevant and coherent 
without deviations.  His motor activity was remarkable for 
mild restlessness.  His eye contact was 3 to 4 on a scale of 
1 to 10.  Regarding his memory, he recalled four out of four 
objects with prompting at one minute, and four out of four 
objects at five minutes.  His recent memory was grossly 
intact in that he could recall what he ate at his last meal.  
Regarding his remote memory, he could recall the last four 
presidents in order.  He was alert and oriented to person, 
place, time and purpose.  He could not perform serial sevens, 
but could spell "world" backwards.  His ability to do 
mathematics was grossly intact.  His judgment was also 
described as being grossly intact.  Regarding abstraction, he 
stated that the similarity between a rose and a tulip was 
that they were both plants.  He stated that he did not know 
the similarity between a painting and music.  His fund of 
knowledge seemed appropriate for his age and education.  His 
was cooperative in his interaction with the examiner.  He 
described his mood as being nervous.  No hallucinations, 
delusions, thought insertion, thought broadcasting, or ideas 
of references were elicited.  

The examiner noted that the veteran described symptoms of 
post-traumatic stress disorder and depression which he 
described as significantly interfering with his abilities to 
adequately interact with others.  These same symptoms 
reportedly interfered with his abilities to deal with normal 
daily stress.  He admitted that his cessation of employment 
did not result from psychological problems but was due to 
physical ones.  He also indicated that even though he had 
problems interacting with others and dealing with stress, he 
was always able to hold down full time employment until his 
back injury.  The examiner noted that the veteran's 
performance on the cognitive examination indicated that he 
could follow moderately detailed instructions while 
maintaining adequate attention and concentration.  He said 
that he was in treatment through the VA and was encouraged to 
continue that treatment.

The diagnoses were (1) post-traumatic stress disorder; (2) 
major depression, single event, moderate intensity, chronic 
type; (3) insomnia related to #1; and (4) psychological 
factors affecting his hypertension.  The examiner assigned a 
current GAF score of 55.  He also indicated that the veteran 
was competent to handle his own funds.  

The Board notes that a GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational , or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  A score of 
71-80 reflects that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational and/or school 
functioning.  A score of 81-90 indicates that there are 
absent or minimal symptoms (e.g., mild anxiety before an 
exam) good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  
A score of 91-100 indicates superior functioning in a wide 
range of activities, life's problems never seem to get out of 
hand, is sought out by others because of his or her many 
positive qualities.  No symptoms.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The Board finds that the post-traumatic stress disorder has 
not resulted in considerable social and industrial 
impairment, nor has it resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptoms generally are not reflected in 
the medical evidence which is of record.  Moreover, the GAF 
scores, which have been consistent with a disorder of mild or 
moderate severity, are consistent with the currently assigned 
30 percent rating.  Accordingly, the Board concludes that the 
criteria for an initial rating in excess of 30 percent 
disabling for PTSD, for any time during the pendency of the 
claim, are not met.  The evidence does not raise a question 
that a higher rating is possible or warranted for any period 
of time from the veteran's claim to the present so as to 
warrant a "staged" rating due to significant change in the 
level of disability.  In reaching the above determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination.

IV.  Entitlement To An Increased (Compensable) Rating For 
Malaria.

Prior to August 30, 1996, malaria was rated 10 percent if 
recently active with one relapse in the past year, or if an 
old case with moderate disability. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).

As of August 30, 1996, the criteria under Diagnostic Code 
6304 changed and provide that a 100 percent rating for 
malaria is assigned when there is an active disease process.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, malaria is to be 
rated as residuals such as liver or spleen damage under the 
appropriate system. 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(1999).

The report of a systemic conditions examination of the 
veteran conducted by the VA in April 1995 shows that the 
veteran gave a history of having malaria in Vietnam with a 
recurrence after he returned to the United States.  He 
reportedly was treated with chloroquine and responded very 
well.  He said that he had no recurrent malaria since 1991.  
On examination, the abdomen had no hepatomegaly, no masses 
and no tenderness.  The diagnosis was history of malaria in 
the past, but has had no recurrence of malaria since 1971.  

The report of a general medical and systemic conditions 
examination conducted by the VA in April 1997 shows that the 
veteran reported that he had a history of malaria while he 
was in Vietnam in 1969.  He was hospitalized three or four 
times and took the appropriate medications with a complete 
cure.  However, he later had relapses three or four times 
while he was in the united States.  His last relapse had been 
in 1980.  He presently denied having any fever, chills, 
abdominal discomfort, nausea, vomiting, diarrhea or urinary 
problems.  Following examination, the pertinent diagnosis was 
history of malaria with relapses, but no evidence of active 
systemic diseases right now.  

The Board finds that the medical evidence shows that the 
veteran does not have active malaria, there is no residual 
liver or spleen damage, and the disorder does not cause any 
disability.  Accordingly, the schedular criteria for a 
compensable evaluation for residuals of malaria are not met 
under either the old or the new rating criteria.



V.  Entitlement To An Increased (Compensable) Rating
 For Residuals Of A Fractured Right Wrist.

A fracture of the right wrist may be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1999) based on the extent to 
which the disorder limits motion of the wrist.  A 10 percent 
rating may be granted if dorsiflexion is limited to less than 
15 degrees, or if palmar flexion is limited to being in line 
with the forearm.  Under 38 C.F.R. § 4.31 (1999), however, a 
zero percent rating shall be assigned when the requirements 
for a compensable evaluation are not met.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The report of an examination of the veteran's joints 
conducted by the VA in April 1995 shows that the veteran 
stated that he fractured his right wrist as a young boy. On 
examination, the right wrist had a normal appearance.  There 
was a full range of motion as compared to the other side.  
There was no local tenderness or swelling.  There was no 
redness.  There was 60 degrees of dorsiflexion and 45 degrees 
of palmar flexion.  There was also a full range of motion of 
the fingers.  The examiner noted that the veteran had no 
particular complaints referable to the wrist at that time.  
The examiner concluded that he found no significant degree of 
disability referable to the veteran's right wrist.  

The report of an examination of the veteran's joints 
conducted by the VA in October 1996 shows that the veteran 
gave a history of having some type of injury to his right 
wrist when he was a young man.  He further indicated that 
this was aggravated during service.  He said that he was 
placed on light duty for a short period of time, but had no 
other particular treatment.  He complained of having 
discomfort over the dorsum of the right wrist.  He had X-rays 
of the right wrist in April of 1996, but no abnormality was 
demonstrated.  On objective examination, the general 
appearance of the right wrist was entirely normal.  There was 
perhaps some slight tenderness.  Reflexes in the right upper 
extremity were equal and active.  Sensation was intact and 
circulation was normal.  There was no swelling about the 
right wrist, and both wrists had the same circumference of 8 
inches.  The right forearm measured 13 inches versus 12.5 on 
the left side.  Grip on the right was 66/65/65 verus the left 
which was 61/58/55.  The veteran was right handed.  The 
examiner commented that the veteran had no particular 
treatment since service and that actual examination of the 
right wrist was entirely normal except for some vague 
tenderness over the dorsum of the wrist.  The basic diagnosis 
was that of a very low grade chronic strain of the right 
wrist.  The examiner concluded that he did not feel that any 
orthopedic treatment was needed at that time.  

The Board has noted that medical records from Kaiser 
Permanente dated in late 1996 and early 1997 show that the 
veteran was treated for complaints of pain in the right 
wrist.  Ultimately, however, that pain was found to be due to 
a nonservice-connected ganglion cyst.  A record dated in 
April 1997 from Kaiser Permanente shows that the ganglion 
cyst was surgically removed.  

The report of a VA examination conducted later in April 1997 
shows that the veteran was still wearing a bandage from when 
he had a small cyst removed from his wrist earlier that 
month.  The examiner indicated that the veteran's condition 
had not changed significantly from his last VA orthopedic 
examination, and that he did not have any significant chronic 
orthopedic condition.  

After considering all of the evidence of record, the Board 
finds that the residuals of a fracture of right wrist do not 
cause impairment of the wrist or hand.  In particular, no 
limitation of motion of the wrist has been demonstrated such 
that a compensable evaluation would be in order.  Although 
the veteran has reported having pain, these complaints are 
not supported by any objective evidence of functional 
impairment due to pain as required by the applicable rating 
criteria.  The Board notes that the symptomatology that was 
due to the nonservice-connected ganglion cyst may not be 
considered as a basis for assigning an increased rating.  
38 C.F.R. § 4.14 (1999).  Accordingly, the Board concludes 
that the criteria for a compensable rating for residuals of a 
fracture of the right wrist are not met.

VI.  Entitlement To A Total Disability Rating Based On 
Individual
  Unemployability Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; residuals of a 
fracture of the right wrist, rated as noncompensably 
disabling; malaria, rated as noncompensably disabling; and 
hearing loss, rated as noncompensably disabling.  The 
combined rating is 40 percent.  Thus, his combined service-
connected rating does not meet the percentage criteria of 38 
C.F.R. § 4.16(a) (1999).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1999). 

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
November 1996 shows that the veteran has completed three 
years of a high school education, has had vocational training 
as a mechanic, and has occupational experience working as a 
mechanic and as a machinist.  He reported that he became too 
disabled to work in March 1991.  He stated that the 
disability which prevented him from securing or following 
substantially gainful employment was post-traumatic stress 
disorder.

An employment information form from the veteran's former 
employer dated in August 1997 shows that the veteran was 
employed from July 1995 to May 1996.  During that time, he 
worked 8 hours a day as an auto mechanic.  He reportedly lost 
30 days due to disability; however, the exact nature of the 
disability was not stated.  It was also noted that the reason 
why the veteran was terminated was due to lack of work, and 
the business was now closed.  Thus, the statement from his 
former employer does not provide support for his claim for 
unemployability benefits. 

Records from the Social Security Administration show that the 
veteran was found to be "Not Disabled" in a decision of 
July 1993 and in a reconsideration decision of November 1993.  
The latter decision was signed by a physician.  An 
administrative law judge affirmed the decision in February 
1995.  A Social Security Appeals Council found no basis for 
granting a request for a review in November 1995.  The Board 
also notes that in a Social Security Administration statement 
of the case which was issued in February 1995, it was noted 
that the veteran's claim had been based on his allegation of 
disability due to degenerative disc disease of the lumbar 
spine.  

Worker's Compensation Medical records such as a private 
medical report dated in November 1992 include assessments 
that the veteran is unable to work.  However, those opinions 
are based on consideration of the veteran's nonservice-
connected back disorder.  As noted above, impairment from a 
nonservice-connected disability may not be considered when 
assigning an evaluation for nonservice-connected 
disabilities.  Therefore, the evidence pertaining to 
impairment due to a back disorder does not provide support 
for the claim for a total rating based on unemployability due 
to service-connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of 
themselves, are not of such nature and severity as to prevent 
him from securing or following any type of substantially 
gainful employment.  The veteran's service-connected 
disabilities are described in the evidence summarized above 
and are not shown to be productive of any severe occupational 
impairment.  Although the post-traumatic stress disorder has 
caused definite impairment, it has not resulted in 
considerable impairment.  As noted in the VA examination 
report of May 1997, the veteran was able to work despite his 
post-traumatic stress disorder, and it was not until he 
sustained a back injury that he had to stop working.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.

VII.  Entitlement To An Effective Date Earlier Than April 17, 
1996, For A Grant
 Of Service Connection For Post-Traumatic Stress Disorder.

In a rating decision of March 1, 1993, the RO denied service 
connection for post-traumatic stress disorder on the basis 
that the veteran had failed to report for his post-traumatic 
stress disorder examination and had not responded to a letter 
requesting information about his claim.  The veteran did not 
file a timely notice of disagreement.  Therefore, the March 
1993 rating decision denying compensation became final.  See 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

The Board notes that there has been no contention raised to 
the effect that the rating decision in March 1993 contained 
clear and unmistakable error.  The Court in Fugo v. Brown, 6 
Vet. App. 40, 45 (1993) held that, where the veteran did not 
reasonably raise clear and unmistakable error, the Board was 
not required to address it, but should have noted the 
veteran's attempt to raise the issue and resolved it simply 
and quickly.  See also Grivois v. Brown, 6 Vet. App. 136, 139 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Therefore, whether the rating action of 
March 1993 contained clear and unmistakable error will not be 
addressed in this decision.

In January 1995, the veteran submitted a statement in support 
of claim in which he requested that his application for 
service-connected disability compensation be reopened, and 
requested that his service-connected disabilities be re-
evaluated.  He did not specify the disabilities for which he 
was seeking compensation. Because the veteran did not 
identify the benefit sought, the statement cannot be 
considered to be an informal claim for service connection for 
post-traumatic stress disorder.  See 38 C.F.R. § 3.155 
(1999).  The RO treated that correspondence as a request for 
increased ratings.  In a decision of July 1995, the RO 
confirmed the previously assigned noncompensable ratings for 
service-connected malaria and right wrist fractures.  
Subsequently, in August 1995, the veteran submitted another 
statement in support of claim in which he referred 
specifically to his malaria and right wrist, as well as a low 
back injury, but again he did not refer to post-traumatic 
stress disorder.  

It was not until April 17, 1996, that the RO received a 
statement in support of claim from that veteran in which he 
specifically referred to a claim for service connection for 
post-traumatic stress disorder.  

For the foregoing reasons, the Board finds that the veteran 
did not attempt to reopen the claim for service connection 
for post-traumatic stress disorder until a written request 
was received on April 17, 1996.  The effective date of an 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 1991).  
Accordingly, the criteria for an effective date earlier than 
April 17, 1996, for service connection for post-traumatic 
stress disorder are not met.


ORDER

1.  New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder claimed as due to herbicide exposure, the 
appeal on that issue is denied.

2.  New and material evidence has been presented to reopen a 
claim for service connection for a low back disorder; 
however, the claim is not well-grounded and must be denied.

3.  An initial rating higher than 30 percent for post-
traumatic stress disorder is denied.

4.  An increased (compensable) rating for malaria is denied.

5.  An increased (compensable) rating for residuals of a 
fractured right wrist is denied.

6.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.

7.  An effective date earlier than April 17, 1996, for a 
grant of service connection for post-traumatic stress 
disorder is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

